Crew III, J.
(concurring). I am in complete agreement with the majority’s conclusion that petitioner, having failed to tailor its efforts to address the particular issues confronting respondent, cannot be said to have met its threshold obligation to exercise diligent efforts to encourage and strengthen the parental relationship, and I write separately only to express my belief that an additional basis exists for finding that petitioner did not meet its burden of proof here. The petition filed in this matter was based upon respondent’s failure to, inter alia, admit her participation in the sexual abuse and "take the steps and make the acknowledgements necessary to protect her children from [the father]”. As the majority correctly notes, requiring respondent to acknowledge that the abuse occurred and to accept responsibility for it, by virtue of the fact that the abuse occurred while Julissa was in her custody, is entirely proper. However, absent a judicial determination that either respondent or her husband was the actual perpetrator of the abuse, requiring respondent to admit her participation in such abuse and/or affirmatively protect the children from the father was inappropriate (cf., Matter of Charlene TT., 217 AD2d 274), and respondent cannot be faulted for failing to meet these unrealistic goals.
Ordered that the order is affirmed, without costs.